UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 9, 2012 Options Media Group Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 333-147245 26-0444290 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 265 S. Federal Hwy. Suite 248 Deerfield Beach, FL. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 368-5067 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 9, 2012, Options Media Group Holdings, Inc. (the “Company”) appointed Mr. Keith St. Clair to serve as Interim Chief Executive Officer. The Company also appointed Mr. Michael Moran to serve as its Director of Business Development. In connection with his appointment, Mr. St. Clair was granted stock options equal to 10% of the Company’s total outstanding shares, on a fully diluted basis, with an exercise price of $0.001 and a term of three years. Mr. St. Clair is the Company’s current sole director. Item 8.01 Other Events The Company reduced the conversion price of its outstanding Series G and H Convertible Preferred Stock to $0.001 from their previous conversion prices in consideration for additional investment received. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OPTIONS MEDIA GROUP HOLDINGS, INC. Date:October 26, 2012 By: /s/ Keith St. Clair Name: Keith St. Clair Title: Chairman
